DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

 The present Office Action is in response to Applicant’s amendment filed on 12/13/2021.  Claims 1-20 remain pending in the present application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 12, and 19, the best prior art found during the prosecution of the present application, Roter et al. (U.S. Patent Application Publication No. 2006/0154659 A1) and Ghoshal et al. (U.S. Patent Application Publication No. 2016/0234675 A1), fails to disclose, teach, or suggest the limitations of when at least one value does not match, transferring preferences for at least one non-matching SIM and/or eSIM based on input obtained via an interface of the target device, wherein matching is based at least on: an activation state of each transferred SIM and/or eSIM at the source device and the activation state of the corresponding SIM and/or eSIM at the target device, wherein the activation state for each SIM and/or eSIM comprises an active/on state or an inactive/off state.
 in combination with and in the context of all of the other limitations in claims 1, 12, and 19.
Claims 2-11, 13-18, and 20 are also allowed by virtue of their dependency on claims 1, 12, and 19.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mark G. Pannell/Examiner, Art Unit 2642